Citation Nr: 1452426	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.
 
2. Entitlement to service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2009 rating decision issued by the RO.

The Veteran and his wife testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.

In August 2013 the Board remanded the issues for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes VA treatment records from 2005 to 2014.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently id shown at likely as not to have a diagnosis of PTSD that was due to a stressor, including fear hostile military activity, due to service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his psychiatric disability manifested by PTSD is due to disease or injury that was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110West 2002). 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.   8 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence is in relative equipoise as to whether the Veteran has a diagnosis of PTSD.   While on VA examinations in March 2011 (with addendums in April 2011 and June 2011) and in September 2013, the Veteran did not meet the criteria for a PTSD diagnosis, a VA examination in January 2014 and VA psychology notes dated in October 2013 and December 2013 show that he did meet the criteria for a PTSD diagnosis.  

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam from March 1970 to October 1971.  His military occupational specialty was communication specialist.    

On VA examination in January 2014, the examiner opined that the Veteran's stressor was based on his service in Vietnam where he was required to handle death notices of soldiers and was exposed to victims with injuries when he walked into a burn unit.  The examiner, a VA psychologist, found that these stressor were related to the Veteran's fear of hostile military or terrorist activity and were adequate to support his PTSD diagnosis.  

Upon careful review of the evidence of record, the Board finds the evidence to be in relative equipoise in showing that the Veteran as likely as not has a diagnosis of PTSD that is related to stressors experienced during his period of active service in the Republic of Vietnam. 

In resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

During the appeal period, the Veteran also has been diagnosed with major depressive disorder.  See, e.g. August 2013 VA treatment records.  In addition, the Veteran has been diagnosed with alcohol dependence and cannabis dependence.  See, e.g., January 2014 VA examination.  However, a substance abuse disability is not subject to service  connection.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); VAOPGPREC 7-99.

The Board recognizes that the Veteran has been diagnosed with other mental disorders and has expressly requested VA benefits for major depressive disorder.  Nevertheless, the Board finds that the award of service connection for PTSD established herein together with his already service-connected anxiety disorder encompasses all of his ratable psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Moreover, VA is precluded from differentiating between the symptoms of the service-connected PTSD and anxiety disorder and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  

Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  

Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.

Finally, in light of the fully favorable disposition, a detailed discussion of VA's duties to notify and assist is not required in this case.



ORDER

Service connection for PTSD is granted.


REMAND

In the July 2013 remand, the Board requested that a VA opinion be obtained to determine whether the Veteran's sleep apnea was caused or aggravated by his psychiatric disorder.  

On VA examination in October 2013, the examiner only addressed whether PTSD and major depressive disorder could cause or aggravate sleep apnea.  Regrettably the examiner did not address whether the service-connected anxiety caused or aggravated the sleep apnea.  

Further, in October 2014 the Veteran's representative contended that the sleep apnea also was proximately due to or aggravated by the service-connected coronary artery disease.  

Thus under the duty to assist another VA opinion is necessary to determine whether the Veteran's sleep apnea is secondary to his service-connected anxiety disorder and the service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep apnea.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not that the current sleep apnea was caused or aggravated by the service-connected anxiety disorder or his service-connected coronary artery disease.  

If sleep apnea was aggravated by the service-connected anxiety disorder or coronary artery disease, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions and a discussion of the facts and medical principles involved is necessary.  If the examiner is unable to provide a rationale he or she should explain why.  

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


